Citation Nr: 9903769	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-05 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ulcers, to include 
whether they are secondary to medication taken to treat his 
service connected rheumatic heart disease.  

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction times two, and 
thrombolysis, secondary to service connected heart disease.

3.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to July 
1958.  

Review of the record discloses that the veteran and his 
representative believe the issues on appeal are entitlement 
to service connection for ulcers, to include whether they are 
secondary to medication taken to treat his service connected 
rheumatic heart disease; entitlement to service connection 
for coronary artery disease, status post myocardial 
infarction times two, and thrombolysis, secondary to service 
connected heart disease; and entitlement to an increased 
evaluation for rheumatic heart disease.  The Board of 
Veterans' Appeals (Board) notes that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  

In a rating decision dated in April 1993, the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for rheumatic 
heart disease.  The RO sent a letter to the veteran in April 
1993, it which the RO noted that it had denied the claim for 
service connection for rheumatic fever and included the 
veteran's appellate rights.  The veteran filed a notice of 
disagreement in October 1993, in which he indicated that he 
disagreed with the denial of service connection for rheumatic 
fever, heart and ulcers.  

In November 1993, the RO denied service connection for ulcers 
and granted service connection for rheumatic heart disease 
and assigned a noncompensable rating for that disability.  
Notice of that rating decision and a copy of said rating 
decision was sent to the veteran in November 1993.  In 
February 1994, the RO denied an increased evaluation for the 
residuals of rheumatic fever.  Notice of that rating decision 
and a copy of said rating decision was sent to the veteran in 
February 1994.  In March 1994, the RO issued a statement of 
the case, which addressed the issues of entitlement to an 
increased evaluation for rheumatic heart disease and service 
connection for ulcers.  A VA Form 9 (Appeal to Board of 
Veterans' Appeals) was received in March 1994; and the 
veteran appeared at a RO hearing in June 1994.

In March 1995, the RO implemented the hearing officer's 
decision to grant a 10 percent rating for rheumatic heart 
disease and denied service connection for rheumatic arthritis 
and coronary artery disease, status post myocardial 
infarction times two, and thrombolysis, secondary to the 
service-connected rheumatic heart disease.  The RO also 
denied special monthly pension on the basis of aid and 
attendance and granted special monthly pension on the basis 
of the veteran being housebound.  Notice of that decision and 
the right to appeal said decision was sent to the veteran in 
April 1995.  In May 1995, the veteran's representative 
submitted a letter in which the representative argued that 
the issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction times two, 
and thrombolysis, was intertwined with the issue of 
entitlement to an increased evaluation for rheumatic heart 
disease.  

Also in September 1995, the RO issued a supplemental 
statement of the case, which addressed the issue of 
entitlement to an increased evaluation for rheumatic heart 
disease, service connection for ulcers, service connection 
for coronary artery disease, status post myocardial 
infarction times two, and thrombolysis and service connection 
for rheumatic arthritis.  A VA Form 9 was received in October 
1995.  

In a VA Form 1-646 (Statement of Accredited Representative in 
Appealed Case) dated in September 1998 and an informal 
hearing presentation dated in January 1999, the veteran's 
representative listed the issue on appeal as entitlement to 
service connection for ulcers; entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction times two, and thrombolysis, secondary 
to rheumatic heart disease; and entitlement to an increased 
evaluation for rheumatic heart disease.  

In light of the facts set forth above, the Board finds that 
the veteran filed a timely notice of disagreement in March 
1994 with the November 1993 rating decision which denied a 
compensable evaluation for rheumatic heart disease and denied 
service connection for ulcers.  After that notice of 
disagreement, the RO issued a statement of the case, or 
supplemental statement of the case in this case, in September 
1995; and a timely substantive appeal was received in October 
1995.

With regard to the issue of entitlement to service connection 
for coronary artery disease, status post myocardial 
infarction times two, and thrombolysis, secondary to 
rheumatic heart disease, the Board finds that a timely notice 
of disagreement was received in May 1995, in the form of a 
statement from the veteran's representative, to the rating 
decision dated in March 1995.  A statement of the case, or 
supplemental statement of the case in this case, was sent in 
September 1995; and a timely substantive appeal was received 
in October 1995.  

The issues concerning entitlement to service connection for 
coronary artery disease and entitlement to an increased 
evaluation for rheumatic heart disease will be addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from a gastrointestinal disorder, to 
include ulcers, which began during active duty or is 
otherwise casually or etiologically related to service; or 
that any gastrointestinal disorder found is related to a 
service connected disorder or the treatment of a service 
connected disorder.

3.   The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim for service connection for ulcers is plausible.


CONCLUSION OF LAW

The claim for service connected ulcers is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to service connection for 
ulcers.  He specifically alleges that he developed ulcers 
secondary to medications, including aspirin treatment he 
received inservice for treatment of rheumatic fever.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for a disability which 
results from disease or injury incurred by active military 
service.  38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 
(1998).  There are some disabilities, including ulcers, where 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Secondary service connection may be granted where a 
service connected disorder causes or aggravates another 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 
(1995).  

Service records revealed no evidence of gastrointestinal 
problems in the entrance examination of June 1954.  In 
February 1955 he was hospitalized with rheumatic fever.  The 
medication administered included prophylactic Gantrisin, 
aspirin and Pabalate.  During the course of treatment, he 
developed some symptoms of acidosis and his medication was 
changed to Pabalate.  In two days his symptoms had 
disappeared.  He was released to duty in July 1955.  His June 
1964 separation examination was normal.

The report from a March 1993 VA examination revealed a 
history given of treatment of ulcers in 1956 secondary to 
aspirin poisoning.  A history of long term alcohol abuse was 
also noted.  Medications were said to include Zantac.  He 
admitted not receiving treatment outside of over the counter 
medications for ulcers in fifteen years.  His complaints were 
primarily cardiac in nature, and he denied nausea and 
vomiting during episodes of cardiac complaints.  Upon 
examination his abdomen was soft, rounded and nontender.  No 
diagnosis referable to the gastrointestinal tract was 
rendered.

Private clinic notes from 1992 through 1994 revealed ongoing 
treatment for cardiac problems, and primarily concerned such 
matters.  In October 1992 his abdomen was slightly tender in 
the mid-abdominal area and there were nontender abdominal 
bowel sounds.  He was diagnosed with possible gastritis.  

A treatment note from May 1993 revealed complaints of 
frequent hiccups followed by heartburn, three times per week, 
and lasting 15 minutes to one hour in duration.  He also 
described sternal burning and burning in the back of his 
throat.  He was noted to have a history of alcohol abuse, 
currently drinking 8 to 12 beers a day.  A history of ulcers 
was given.  The assessment rendered in May 1993 was alcohol 
induced esophageal reflux.  He was also diagnosed with 
gastritis.  Subsequent treatment notes from 1994 did not 
address stomach problems although the abdomen was described 
as "benign" in a May 1994 evaluation performed in 
conjunction with a coronary bypass graft surgery.

At a hearing held in June 1994, the veteran testified that he 
developed ulcers as a result of aspirin poisoning inservice 
while he was treated for rheumatic fever.  He testified that 
his stomach felt normal when he got out of the service.  He 
testified that his present complaints included burning after 
eating certain types of food, and feeling flushed and 
bloated, and occasionally vomiting after eating.  

Upon review of the evidence, the Board finds that the claim 
for service connection for ulcers is not well grounded.  
There is no evidence of an ulcer having been diagnosed 
inservice and there is no evidence that the veteran currently 
suffers from an ulcer disorder.  The only evidence of any 
current gastrointestinal problems was the treatment note from 
1993, which diagnosed esophageal reflux due to alcohol abuse 
and gastritis.  As noted previously, all three elements under 
Caluza must be met in order for a claim to be well grounded.  
Here the veteran may have evidence of some current 
gastrointestinal problems, but the third element of competent 
medical evidence showing a nexus between the gastrointestinal 
complaints and service is clearly not met in this case.  To 
the contrary, the medical evidence reveals the cause of the 
gastrointestinal complaints to be nonservice related.  

The Board has also considered the contentions of the veteran 
regarding inservice aspirin treatment resulting in his 
current gastrointestinal complaints.  However, the veteran's 
statements and lay opinions are not competent because it is 
not shown that he has any medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's assertions 
of medical causation alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit, at 93.  The veteran's claim is 
simply not plausible.

Although the RO did not specifically state that it denied the 
veteran's claim seeking service connection for ulcers on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to the veteran.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal of the claim for entitlement to service connection 
for ulcers is denied.  


REMAND

The veteran contends, in essence, that his rheumatic heart 
disease is more severe than currently evaluated.  He further 
contends that he is entitled to service connection for 
coronary artery disease as secondary to the rheumatic heart 
disease. 

Service medical records revealed normal findings in the June 
1954 entrance examination.  In February 1955 he was 
hospitalized for rheumatic fever.  At the time, he exhibited 
no evidence of heart problems, but did have problems with 
swollen joints in his toes of both feet and also had symptoms 
of orthostatic hypertension since January 1955.  He was 
released to duty, well in July 1955.  His June 1964 
separation examination was normal.

In October 1992 the veteran was admitted with chest pain 
anginal in origin and underwent a cardiac catheterization.  
He was also diagnosed with chest pain, anigina in origin; 
coronary artery disease/atherosclerotic coronary vascular 
disease.  He underwent another cardiac catheterization in 
January 1993 and was diagnosed with unstable angina and 
coronary artery disease.  Findings of stress induced ischemia 
were also noted in January 1993.

The report from a March 1993 VA examination noted a history 
of inservice treatment for rheumatic fever and current 
complaints of cardiac problems.  A history of myocardial 
infarctions in October 1992 and January 1993 was noted.  The 
heart had regular rate and rhythm, with a mid-systolic murmur 
throughout the precordial area. The diagnosis rendered 
included coronary disease, status post myocardial infarction 
times two and thrombolysis and peripheral vascular disease 
with claudification.  No definite opinion was given regarding 
the extent of disability that was attributable to residuals 
of rheumatic fever.  

The veteran continued having cardiac problems throughout 
1994.  In April 1994 he was hospitalized with atherosclerotic 
heart disease; congestive heart failure and 
hypercholesterolemia.  He underwent a cardiac catheterization 
in April 1994.  In May 1994 he underwent a coronary bypass 
graft.  The discharge diagnosis following the May 1994 
surgery included coronary artery disease, status post 
coronary bypass graft; hypertension; and 
hypercholesterolemia.  

Upon review of the record, the Board finds that due process 
requires a remand of the case.  Specifically, while the case 
was in appellate status, the VA criteria for evaluating 
cardiovascular pathology was amended effective January 18, 
1998.  See 62 Fed. Reg. 65207-65224 (October 8, 1996) 
(codified at 38 C.F.R. §§ 4.102-4.104, 7000-7123 (1998)).  As 
the instant issue includes the question of the proper current 
rating assigned for rheumatic heart disease, which is now 
included under the category of valvular heart disease, under 
Diagnostic Code 7000, review consistent with the new criteria 
is indicated for the period after which it became effective.  
Moreover, the RO has not had an opportunity to review the 
veteran's rheumatic heart disease under the new criteria nor 
has the veteran or his representative had an opportunity to 
make a presentation under the new criteria.

Additionally, an examination is warranted to determine the 
full extent of the residual disability due to service 
connected rheumatic fever, to include an opinion whether 
service connection for coronary artery disease is 
etiologically related to the service connected rheumatic 
heart disease.  

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  In view of the foregoing, this case is 
REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for cardiac-
related problems, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).   

2.  The veteran should be scheduled for a 
VA cardiovascular examination for the 
purpose of ascertaining the current 
severity of his service- connected 
rheumatic heart disease.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
furnished a copy of the criteria set 
forth in Diagnostic Code 7000 (effective 
January 12, 1998).  All indicated special 
tests and studies should be accomplished, 
including (if deemed medically 
appropriate) a laboratory determination 
of METs by exercise testing, an electro-
cardiogram, echocardiogram, and x-ray 
study.  With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  All 
manifestations of the veteran's service-
connected rheumatic heart disease should 
be documented by the examiner.  The 
examiner should also identify any signs 
of an enlarged heart; the degree of any 
dyspnea on exertion; elevation of 
systolic blood pressure; arrhythmias such 
as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; rales, 
pretibial pitting at the end of the day 
or other definite signs of beginning 
congestive heart failure; and whether the 
veteran would be precluded from more than 
light manual labor or would be precluded 
from more than sedentary employment.  The 
examiner should also distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected rheumatic heart disease, and 
any other cardiovascular disorders, i.e., 
coronary artery disease, status post 
myocardial infarction times two, and 
thrombolysis, shown by the medical 
evidence.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  The examiner should 
also render an opinion as to whether any 
coronary artery disease, status post 
myocardial infarction times two, and 
thrombolysis, was caused by or underwent 
an increase in disability due to the 
veteran's service-connected rheumatic 
heart disease.

3.  When the aforementioned development 
has been completed, the case should be 
reviewed by the RO.  This review should 
include consideration of the change in 
cardiovascular criteria effective in 
January 1998, as well as information 
added to the file since the last 
statement of the case.  In the event that 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

